United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-4214
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Jessie L. Robinson,                      *
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: May 19, 2006
                                 Filed: August 1, 2006
                                  ___________

Before WOLLMAN, BOWMAN, and RILEY, Circuit Judges.
                        ___________

WOLLMAN, Circuit Judge.

       Jessie L. Robinson was convicted in the district court1 of two counts of
distribution of cocaine base in violation of 21 U.S.C. §§ 841 (a)(1) and (b)(1)(C) and
one count of possession with intent to distribute cocaine base in violation of 21 U.S.C.
§§ 841 (a)(1) and (b)(1)(A). We affirm.

      In October and November 2003, Jefferson City police officers observed two
separate drug transactions between Robinson and a confidential informant. In each

      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
transaction, Robinson sold fifty dollars worth of crack cocaine to the informant. On
November 26, 2003, Officer Shawn Hagerty stopped a vehicle driven by Robinson
that failed to stop at a stop sign. While Officer Hagerty checked Robinson’s license
and registration, Officer Curtis Finke, who was assisting with the traffic stop, watched
Robinson from the passenger side of the vehicle. Officer Finke watched as Robinson
sat staring straight ahead, holding the steering wheel with both hands. Robinson then
quickly reached into his coat pocket, pulled out an object, and placed it between his
seat and the center console. Officer Hagerty returned to the driver’s side of the
vehicle and issued Robinson a warning for the stop sign violation. Officer Finke then
asked Robinson about the object he had taken from his pocket. Initially, Robinson
denied taking anything out of his pocket, but after Officer Finke insisted that he had
seen Robinson place an object between the seat and center console, Robinson began
to pull objects from under the seat. The third object that Robinson produced was a
digital scale with a white powdery substance on it.

       The officers then asked Robinson to step out of the vehicle, and Officer Hagerty
patted him down for weapons. When the officers directed Robinson to step to the rear
of the vehicle, Robinson began, on his own initiative, to remove items from his
pockets and place them on the bumper. Because Officer Hagerty did not see one large
object that he had felt during the patdown, he reached into the pocket of Robinson’s
coat, whereupon Robinson turned and ran from the scene. The officers caught
Robinson and found two bags of crack cocaine in his pocket. Two more bags of crack
cocaine and a roll of cash totaling $1938 were found on the ground, where they had
apparently fallen from Robinson’s pocket. The four bags contained a total of 63.32
grams of crack cocaine.

       The district court denied Robinson’s motion to suppress the evidence obtained
during the search and arrest. Following a jury trial, Robinson was found guilty of two
counts of distribution of cocaine base and one count of possession with intent to
distribute more than fifty grams of cocaine base. The district court sentenced

                                          -2-
Robinson to concurrent 210-month sentences on the distribution charges and imposed
a sentence of life imprisonment on the possession charge.

       On appeal, Robinson argues that because the evidence against him resulted
from an unconstitutional search and seizure, the district court erred in admitting it.2
 Robinson concedes that the initial traffic stop was lawful, but he argues that it ended
when Officer Hagerty issued him a warning. Thus, Robinson argues, the officers
could lawfully continue to detain him only if they had a reasonable suspicion of
criminal activity. Robinson argues that no basis existed for such reasonable suspicion,
so the continued questioning by Officer Finke was an unreasonable detention that
violated Robinson’s Fourth Amendment rights.

        On appeal from a denial of a motion to suppress, we review for clear error the
factual findings of the district court and we review de novo the legal determination
that the Fourth Amendment was not violated. United States v. Roberson, 439 F.3d
934, 939 (8th Cir. 2006). Once Officer Hagerty decided to allow Robinson to depart
with a warning, any subsequent detention or search was limited by the strictures of the
Fourth Amendment. United States v. $404,905.00 in U.S. Currency, 182 F.3d 643,
648 (8th Cir. 1999). This dividing line is artificial, however, and we do not find a


      2
        Robinson asserts two other arguments, both of which are without merit in light
of our controlling precedent. First, his argument that the distinction in 21 U.S.C. §
841 between “cocaine” and “cocaine base” is ambiguous fails in light of our cases
holding that “cocaine base” in that statute is synonymous with “crack cocaine.”
United States v. Vesey, 330 F.3d 1070, 1073 (8th Cir. 2003); United States v.
Crawford, 83 F.3d 964, 965-66 (8th Cir. 1996); United States v. Jackson, 64 F.3d
1213, 1216-20 (8th Cir. 1995). At Robinson’s trial, two experts testified that the
substance he possessed and distributed was crack cocaine. Second, we have squarely
rejected Robinson’s argument that the district court violated his Sixth Amendment
jury rights by enhancing his statutory sentence based on a judicial determination that
his prior convictions constituted felony drug offenses. See United States v. Perry, 437
F.3d 782, 786 (8th Cir. 2006).

                                          -3-
constitutional violation if there was a de minimis intrusion beyond that point. Id. at
649.

        We apply an objective standard to determine whether there was a seizure.
United States v. Morgan, 270 F.3d 625, 630 (8th Cir. 2001). If a reasonable person
in Robinson’s circumstances would have felt free to leave, the exchange he had with
Officer Finke was consensual and does not implicate the Fourth Amendment. See id.
We need not determine whether the conversation initiated by Officer Finke was
consensual or coercive, however, and we need not decide whether reasonable
suspicion existed to justify a seizure. Even assuming that Robinson is correct that
Officer Finke’s questions amounted to a seizure without reasonable suspicion, we
have upheld seizures of less than ten minutes as de minimis intrusions that do not
amount to an unreasonable seizure. See United States v. Alexander, 448 F.3d 1014,
1017 (8th Cir. 2006); United States v. Martin, 411 F.3d 998, 1000-02 (8th Cir. 2005);
Morgan, 270 F.3d at 631-32; $404,905.00, 182 F.3d at 647-49. Although the record
does not reflect the exact duration of the conversation between Robinson and Officer
Finke, it does indicate that it lasted only a few minutes before Robinson produced the
scale. Robinson does not contest the district court’s determination that the scale
provided probable cause for further investigation. We thus conclude that, even if a
suspicionless seizure occurred during the period from the conclusion of the lawful
traffic stop until the officers unquestionably had probable cause, it was a de minimis
intrusion that did not constitute an unreasonable seizure within the meaning of the
Fourth Amendment.

      The judgment is affirmed.
                      ______________________________




                                         -4-